DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
(Claim 1): The limitation of determining that an autonomous vehicle is to be inspected according to rules is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind.  Nothing in the claim elements precludes the step from practically being performed in the mind.    If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.    Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of receiving images of the interior and exterior of a vehicle, forwarding the images for analysis and receiving instructions of how the autonomous vehicle is to proceed.  These additional elements fail to demonstrate an improvement in the functioning of a computer or improvement in a technology area, or applies the exception in some other meaningful way beyond generally linking the exception to a particular technological environment.    Accordingly, these additional elements do not integrate the abstract idea into a practical application, as they do not impose any meaningful limits on practicing the abstract idea.   The claim is directed to the abstract idea.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:   Claims 1 – 20 would be allowable over prior art for the following reasons, provided all other objections and or rejections elsewhere in this office action are first overcome.
The prior art of record fails to teach - receiving images of one or more of: interior vehicle components and exterior vehicle components of the autonomous vehicle from an Unmanned Aerial Vehicle (UAV) inspecting the autonomous vehicle; forwarding the images for image analysis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663